        Case 4:19-cv-03763-HSG Document 1 Filed 06/27/19 Page 1 of 9



 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 David H. Kwasniewski, Esq. (SBN: 281985)
       kwasniewski@braunhagey.com
 3 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 4 San Francisco, CA 94104
   Telephone: (415) 599-0210
 5 Facsimile: (415) 276-1808

 6 ATTORNEYS FOR PLAINTIFF
   STEEPED, INC.
 7

 8

 9                            UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11

12
   STEEPED, INC., a Delaware corporation         Case No.
13 doing business as STEEPED COFFEE,
                                                 COMPLAINT FOR TRADEMARK
14              Plaintiff,
                                                 INFRINGEMENT
15        v.
                                                 DEMAND FOR JURY TRIAL
16 NUZEE, INC. a Nevada corporation doing
   business as COFFEE BLENDERS
17
                 Defendant.
18

19

20

21

22

23

24

25

26

27

28

                                                                    Case No.:
                             COMPLAINT FOR TRADEMARK INFRINGEMENT
          Case 4:19-cv-03763-HSG Document 1 Filed 06/27/19 Page 2 of 9



 1           Plaintiff Steeped, Inc., doing business as Steeped Coffee (“Steeped”) alleges as follows:

 2                                      NATURE OF THE ACTION

 3           1.     Steeped developed a unique and innovative single-serve coffee product that is small,

 4 light, pre-ground and pre-portioned, yet can be stored for months with minimal loss of freshness.

 5 The Steeped Coffee Method allows customers to make hot and fresh coffee anywhere, anytime with

 6 just a cup of hot water and a Steeped Coffee Pack. Unlike other single-serve coffee products,

 7 Steeped’s single coffee pouches do not require expensive machines or wasteful, bulky, and non-

 8 recyclable plastic pods to hold the coffee grounds. Steeped’s innovative products have made it an

 9 industry beacon, particularly with its focus on the “Coffee Without Compromise” and “Purpose

10 Beyond Profits,” mottos that reflect Steeped’s commitment to reducing waste with environmentally

11 friendly no landfill packaging, and by bridging convenience with high-quality and ethically sourced

12 coffee.

13           2.     Steeped’s products work by storing ground coffee in small, specially engineered,

14 biodegradable filter bags, which are in turn kept in zero waste outer pouches flushed with nitrogen

15 gas to eliminate oxygen and thus prevent oxidation. The Steeped bag and pouch combined are

16 engineered to form the single cup coffee solution. Since 2015, Steeped has referred to its products

17 with the mark STEEPED COFFEE, and Steeped began using this mark in commerce in 2016. In

18 2017, to further protect this mark, Steeped applied for, and received, a federal trademark

19 registration for STEEPED COFFEE. Exhibit A to this Complaint is a copy of that registration, Fed.

20 Reg. No. 5,326,063. In addition, Steeped has also applied for a utility patent on its technology and

21 has also sought federal recognition of related marks Steeped also uses in commerce, including

22 Steep Coffee, Steep Bag, Steeped Bag, Steeped Pack, Steeped Moment, Steeped Cold Brew, Steep

23 Pouch, Steeped to Perfection, and Guilt-Free Packaging, among others.

24           3.     Because Steeped’s products are so unique, the coffee industry has created a new

25 single-serve category called the Steeped Brewing Method or simply Steeped Coffee or Steep

26 Coffee. Because Steeped pioneered this category and as such has acquired extensive intellectual

27 property rights in the field, including to the STEEPED COFFEE mark, many well-known coffee

28 companies and brands have become Licensed Partners with Steeped to co-develop more products

                                                 1                   Case No.:
                                COMPLAINT FOR TRADEMARK INFRINGEMENT
          Case 4:19-cv-03763-HSG Document 1 Filed 06/27/19 Page 3 of 9



 1 using the Steeped Brewing Method and technology. These Licensed Partners, acting in concert with

 2 Steeped, are further expanding the use and recognition of the STEEPED COFFEE mark as a signal

 3 to consumers of convenient, environmentally responsible, high quality, and ethically sourced

 4 coffee. Steeped has invested considerable time and resources identifying potential customers and

 5 developing partnerships with suppliers, and this work has resulted in the creation of a stable,

 6 growing marketplace for this new product category. As a result of its efforts, Steeped has attracted

 7 significant attention in the industry and the media, including a successful crowdfunding campaign

 8 on Kickstarter, a stable of over 80 Licensed Partners in North America and across the globe, and by

 9 winning a “Most Innovative Company” award from the 2018 NEXTies in Santa Cruz, California,

10 and a “Best New Product” award from the Specialty Coffee Association at the 2019 Specialty

11 Coffee Expo in Boston, Massachusetts.

12          4.     The 2019 Specialty Coffee Expo took place in April, and also present were

13 representatives of defendant NuZee, Inc. (“NuZee”), a company whose business model is based on

14 chasing and copying market trends. Shortly after the Expo concluded, it came to Steeped’s attention

15 that NuZee had began marketing and pre-selling coffee products and services identical to Steeped’s

16 products and services, using the name “Steep Coffee” and claiming to use the “Steep Coffee”

17 method and verbally referring to their product “Steeped Bag Coffees.” After Steeped received

18 several complaints from customers confused by NuZee’s marketing efforts, Steeped promptly

19 informed NuZee that this was a violation of Steeped’s intellectual property rights, and in particular

20 infringement of the STEEPED COFFEE trademark. NuZee declined to cease its infringement, and

21 instead has ramped up its marketing in a plain attempt to sow confusion in the marketplace, damage

22 Steeped’s brand, and destabilize Steeped’s relationship with its suppliers and customers, just as the

23 market for these products (which Steeped created) is about to take off. Steeped accordingly has no

24 choice but to bring this action for trademark infringement.

25                                   JURISDICTION AND VENUE

26          5.     This court has jurisdiction under Title 28, sections 1121 and 1138(a) of the United

27 States Code as this in an action relating to trademarks under the Lanham Act, Title 15, section 1051

28 of the United States Code, et seq.

                                                2                   Case No.:
                               COMPLAINT FOR TRADEMARK INFRINGEMENT
          Case 4:19-cv-03763-HSG Document 1 Filed 06/27/19 Page 4 of 9



 1          6.     Venue is proper in this district under Title 28, section 1391(b) of the United States

 2 Code because a substantial part of the events giving rise to Plaintiff’s claims have occurred and are

 3 continuing to occur in the District, and NuZee conducts substantial business in this District.

 4                                            THE PARTIES

 5          7.     Steeped is a Delaware Corporation headquartered in Scotts Valley, California.

 6 Started in 2015 by Josh Wilbur it began with a crowdfunded Kickstarter campaign and now, just

 7 four years later distributes its coffee products across the country and internationally through over 80

 8 well-respected and established companies and brands. Mr. Wilbur, a serial entrepreneur and

 9 inventor, developed Steeped with the vision of creating a business that can truly make a difference

10 by showing that thoughtful, responsible products can be made for consumers without sacrificing

11 quality or convenience. After pouring all of his passion and money into Steeped, Wilbur hopes that

12 it will continue to shine as a beacon for like-minded brands to be able to bring coffee to markets

13 through their sustainable and convenient method.

14          8.     NuZee is a Nevada Corporation headquartered in Vista, California and doing

15 business as Coffee Blenders. NuZee does business by following market trends and offering copycat

16 products at a discount, either under its Coffee Blenders label or as a co-packer for other brands.

17                                                FACTS

18 I.       THE STEEPED STORY
19          9.     Since 2017, Steeped has been the exclusive owner of, and has continuously used in

20 commerce, the trademark STEEPED COFFEE. Steeped has used the STEEPED COFFEE mark on

21 its website, steepedcoffee.com and steepcoffee.com, on its product packaging, on various coffee-

22

23

24

25

26

27

28

                                                3                   Case No.:
                               COMPLAINT FOR TRADEMARK INFRINGEMENT
          Case 4:19-cv-03763-HSG Document 1 Filed 06/27/19 Page 5 of 9



 1 related merchandise that Steeped also sells, in numerous marketing materials provided to potential

 2 customers, and as a consistent validating mark on every Licensed Partnered Steeped Coffee Pack.

 3 Examples of these uses include the following:

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25         10.     Steeped’s products and services are an entirely unique way of making and packaging
26 single-serve coffee. Accordingly, Steeped has spent considerable time and effort developing the

27 market for its coffee products, including by building partnerships with dozens of suppliers and

28 identifying potential customers. Steeped has over 80 Licensed Partners helping expand the Steeped

                                               4                   Case No.:
                              COMPLAINT FOR TRADEMARK INFRINGEMENT
          Case 4:19-cv-03763-HSG Document 1 Filed 06/27/19 Page 6 of 9



 1 Coffee product category, and over 80 roasters and brands now carry their own Steeped Coffee

 2 pouches, that are now distributed across all industries including grocery stores, corporate offices,

 3 national hospitality chains, online direct retail, and through other coffee distribution services.

 4 Steeped has also cultivated a devoted and active following on social media that numbers over

 5 27,000 people who are passionate about the Steeped brand and ethos. These market-building

 6 activities have all involved use of the STEEPED COFFEE mark and in many cases similar marks

 7 for which Steeped has also applied for federal recognition.

 8          11.    As a result of the widespread use of the STEEPED COFFEE mark by Steeped in

 9 interstate commerce in connection with coffee products and services, the mark has acquired

10 extensive goodwill, is well recognized in the coffee industry as identifying high quality, convenient,

11 and sustainable single serve coffee products, which have their origin with or have been authorized

12 by Steeped.

13          12.    Steeped relies on its STEEPED COFFEE mark and its other intellectual property,

14 industry relationships, and technology to continue to grow the Steeped Coffee product category.

15 Steeped’s Licensed Partners trust that they are joining an intellectual property ecosystem that is

16 borne out of Steeped’s genuine innovations and will be protected by Steeped. Infringement of

17 Steeped’s intellectual property jeopardizes this nascent ecosystem and risks destabilizing a product

18 category that has only recently garnered widespread recognition among consumers.

19 II.      NUZEE’S INFRINGEMENT
20          13.    From April 11 to 14, 2019, Steeped presented its products, branded with the

21 STEEPED COFFEE mark, at the Specialty Coffee Expo in Boston, Massachusetts. Steeped’s coffee

22 products garnered significant attention from others in the coffee industry. Among those in

23 attendance were representatives of NuZee. At the conclusion of the Expo, Steeped was announced

24 as a winner of the “Best New Product” award in the packaging category.

25          14.    Prior to the Specialty Coffee Expo, NuZee did not make public any coffee product

26 using the Steeped Coffee Method. Yet within weeks of the Specialty Coffee Expo, NuZee

27 announced that it would be launching products and services called “Steep Coffee” or “Steep Bag

28 Coffee,” which appear to be nothing more than a carbon copy of Steeped’s products:

                                                5                   Case No.:
                               COMPLAINT FOR TRADEMARK INFRINGEMENT
          Case 4:19-cv-03763-HSG Document 1 Filed 06/27/19 Page 7 of 9



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          15.    NuZee also began secretly soliciting Steeped’s customers, both before and after the

13 show, claiming they could offer their “Steep Coffee” or “Steeped Coffee” products at less than

14 Steeped’s price. Several Steeped customers reported receiving phone calls or other contacts from

15 NuZee representatives, who they initially believed were Steeped sales representatives because they

16 claimed to be offered “Steep Coffee” or the “Steeped Bag Coffees.” Exhibit B is a copy of one such

17 customer contact, and Exhibit C is a transcript of one such customer voice message contact.

18          16.    On May 15, 2019, Steeped sent NuZee a cease and desist letter, demanding NuZee

19 immediately cease its infringement of the STEEPED COFFEE mark. Exhibit D is a copy of

20 Steeped’s letter.

21          17.    NuZee waited weeks to respond to Steeped’s letter. When it finally did so, it stated

22 it would continue using “steep” and similar terms in marketing for its copycat products, which it

23 would continue to sell. Exhibit E is a copy of NuZee’s response to Steeped’s cease and desist letter.

24          18.    True to its word, NuZee spent the weeks after it received Steeped’s cease and desist

25 letter to prepare additional marketing materials for its “Steep Coffee” product, which it intends to

26 sell under the “Pine Ranch Coffee Co.” brand name. Examples of these marketing materials, which

27 use infringing terms including “Steep,” include:

28

                                                6                   Case No.:
                               COMPLAINT FOR TRADEMARK INFRINGEMENT
          Case 4:19-cv-03763-HSG Document 1 Filed 06/27/19 Page 8 of 9



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
            19.     NuZee’s use of “Steep Coffee,” “Steep Bag Coffee,” “Steep Pouch,” “Steeped to
19
     Perfection,” and similar terms is confusingly similar to Steeped’s STEEPED COFFEE mark (and
20
     identical to other marks Steeped uses and has filed for registrations on) in sound, appearance, and
21
     commercial impression. NuZee uses these marks on copycat products that it developed just weeks
22
     after seeing Steeped’s products win an award at the Specialty Coffee Expo. As such, NuZee’s
23
     products travel and are promoted through the same channels of trade for sale to, and use by, the
24
     same class of purchasers. NuZee’s use of its infringing marks is therefore likely to cause confusion,
25
     mistake, or deception as to the source or origin of NuZee’s goods in that the public, the trade, and
26
     others are likely to believes that Steeped’s goods are: (a) the same as NuZee’s; or (b) provided by,
27

28

                                                 7                   Case No.:
                                COMPLAINT FOR TRADEMARK INFRINGEMENT
          Case 4:19-cv-03763-HSG Document 1 Filed 06/27/19 Page 9 of 9



 1 sponsored by, approved by, licensed by, affiliated with or in some other way legitimately

 2 connected to Steeped; and/or (c) available to copy.

 3     FIRST CAUSE OF ACTION: INFRINGEMENT OF A REGISTERED TRADEMARK

 4        Section 32(1) of the Lanham Act, Title 15, section 1114(1) of the United States Code

 5         20.     Steeped repeats and realleges every allegation in the foregoing paragraphs as if fully

 6 set forth herein.

 7         21.     Without authorization from Steeped, NuZee is using in interstate commerce

 8 infringing imitations of Steeped’s Marks in connection with the promotion and sale of coffee

 9 products and services.

10         22.     NuZee’s conduct is likely to have caused and will continue to cause confusion and

11 mistake among consumers and others as to the source, origin, or sponsorship of NuZee’s products

12 and services.

13         23.     NuZee’s conduct is willful and an intentional violation of Steeped’s rights.

14                                       PRAYER FOR RELIEF

15         WHEREFORE, Plaintiff requests that the Court grant it the following relief:

16         A.      That NuZee be permanently enjoined from continued use of the infringing “Steep

17 Coffee” mark or any confusingly similar variant of “STEEPED COFFEE®”;

18         B.      That the Court order the impoundment and destruction of all infringing goods;

19         C.      For a final judgment against NuZee for all profits derived from its unlawful conduct,

20 all actual damages suffered by Steeped, treble damages for NuZee’s willful infringement, damages

21 to Steeped’s reputation and goodwill among its customers and partners; damages due to NuZee’s

22 destabilization of the market and price erosion; and Steeped’s reasonable attorney fees and costs

23 incurred in bringing this action.

24         D.      Any other relief that the Court deems just.

25 Dated: June 27, 2019                                  BRAUNHAGEY & BORDEN LLP
26
                                                         By:     /s/ David H. Kwasniewski
27                                                               David H. Kwasniewski, Esq.

28
                                                         Attorneys for Plaintiff Steeped, Inc.
                                                8                   Case No.:
                               COMPLAINT FOR TRADEMARK INFRINGEMENT
